Citation Nr: 0634074	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982 and had Reserve service thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2006, the veteran appeared 
before the undersigned for a hearing at the Central Office in 
Washington D.C.  A transcript of that hearing has been 
associated with the claims folder.

The June 2003 RO decision also denied service connection for 
a right knee disorder, hypertension, and emotional distress 
as well as finding that new and material evidence had not 
been presented to reopen the claim of entitlement to service 
connection for residuals of a back injury.  At the May 2006 
hearing, the veteran expressly stated that she wished to 
appeal the issue of entitlement to service connection for a 
bilateral foot disorder only and withdrew the remaining 
issues.  Therefore, the issue of entitlement to service 
connection for a bilateral foot disorder is the only issue 
presently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record reflects that the veteran was treated 
for right foot complaints in service and she is currently 
treated for bilateral foot impairment.  Review of the claims 
file indicates that not all of the veteran's service medical 
records are available for review.  

During her May 2005 hearing, the veteran recalled that she 
received inpatient treatment for her foot complaints during 
her period of active duty service at William Beaumont Army 
Medical Center.  A January 1980 admission report reflects 
that the veteran was in receipt of treatment for her foot 
complaints; however, a December 2002 response for copies of 
the veteran's medical records from William Beaumont hospital 
indicates that no records pertaining to the veteran were 
located.  In this regard, it is noted that this request for 
medical records was limited to the veteran's outpatient 
treatment reports.  The veteran further testified that she 
received treatment as a dependant of a service member.  
Similarly, the claims file includes requests for outpatient 
treatment records pertaining to the veteran from VA medical 
facilities in Oakland and San Diego, California, and Dayton, 
Ohio; however, the veteran's hospitalization records from 
these facilities were not requested.  Accordingly, inasmuch 
as there may be medical records relevant to this case which 
have not been obtained, an attempt to obtain copies of these 
treatment records is warranted.  

The VCAA requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  See 
38 U.S.C.A. § 5103A(b).  Furthermore, when a veteran's 
service medical records are not available, VA's duty to 
assist, and the Board's duty to provide reasons and bases for 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule (are heightened).  See Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  That 
duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

In accordance with these provisions, the Board finds that a 
remand of this case is warranted, so the RO can ensure that 
all available VA and non-VA treatment records are obtained.

Accordingly, this case is REMANDED as follows:

1.  The RO should take appropriate action 
to request any additional service medical 
records, to include all clinical and 
hospitalization records, pertinent to the 
veteran in connection with her treatment 
as a service member and as a dependent of 
a service member.  The attention of the 
RO is specifically directed to any 
records available from William Beaumont 
Army Medical Center.  

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
foot complaints since 1982.  Any 
additional information the veteran can 
submit to assist the RO in obtaining 
these records would be helpful in 
expediting the claim.  With any necessary 
authorization from the veteran, the RO 
should request copies of pertinent 
clinical and hospitalization records 
identified in response to this request 
which have not been previously secured.  
The attention of the RO is specifically 
directed to copies of clinical and 
hospitalization records from the VA 
medical facilities in San Diego and 
Oakland, California, and Dayton, Ohio.  

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA examination.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail, and clinically 
correlated to a specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from a bilateral foot disorder.  If so, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service.  All examination 
findings, along with the complete 
rationale for the conclusions reached, 
should be set forth in a printed 
(typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).





